 In the Matter of UNIONOILCOMPANY OFCALIFORNIAandNATIONALMARITIME UNION OF AMERICA, AFFII.IATED WITH THEC.I.O.Case No. R-3168.-Decided December 2, 1941Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence'of question : refusalof Company to accord union recognition until certified by the Board, electionnecessary.,Unit Appropriate for Collective Bargaining:determination of, held dependentupon desires of employees; (1) election directed among all unlicensed per-sonnel of deck departments of Company's off-shore tankers to determinewhether they shall constitute a separate unit or shall be included in a singleunit with the engine and stewards' departments; (2) election directed amongall remaining members of unlicensed personnel of the engine and stewards'departments to determine whether or not they desire to be represented bythe petitioning unionMr. L. A. Gibbons,of Los Angeles, Calif., for the Company.Mr. Benjamin Dreyfuss,of San Francisco, Calif., for the N. M. U.Mr. I. B. Padway,of Hayward, Calif., andMr. Joseph A: Padway,of Washington, D. C., for the S. I. U. and S. U. P.Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 21, 1941, National Maritime Union of America,, affili- -ated with the C. I. 0., herein called the N. M. U., filed with theRegional Director for the Twentieth Region (San Francisco, Cali-fornia), a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Union OilCompany of California,2 Los Angeles, California, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to- Section 9 (c) of the National Labor Relations'Designated in the petition and other formal papers as National Maritime Union21ncoiiectly named in the petition and other formal papers as Union Oil Company.At the hearing the petition and other formal papers were amended to designate theCompany as Union Oil Company of California.37NLRB,No35._227 228DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, 49 Stat. 449, herein called the Act.On October 8, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,,of National Labor Relations Board Rules and Regulations-Series2,'as amended, ordered an investigation and authorized the RegionalDirector to conduct it and ' to provide for an appropriate hearingupon due notice.On October 8, 1941, the Regional Director issued a notice of hear-ing, and on October 13, 1941, an order postponing the hearing to alater date, copies of which were duly served upon the Company, theN. M. U., and the Seafarers International Union of North America,A. F. of L., herein called the S. I. U., and the Sailors Union of thePacific, herein called the S. U. P., labor organizations claiming torepresent employees directly affected by the investigation.Pursuantto "notice, a hearing was held on October 17 and 18, 1941, at SanFrancisco, California, before John T. McTernan, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theN. M. U., the S. I. U., and the S. U. P. were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.At the hearing theN. M. U. moved to preclude the S. I. U. and the S. U. P. from par-ticipating in these proceedings on the ground that they had failedto establish that they represented a substantial number of employeesof the Company. The Trial Examiner reserved ruling on this mo-tion.For reasons stated below, it is granted with respect to theS. I. U. and denied with respect to the S. U. P.During the courseof the hearing, the Trial Examiner made various rulings on motionsand objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Withthe leave of the Board, the N. M. U., the S. U. P., and the S. I. U.filed briefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is engaged in the production, refining, and market-ing of petroleum and petroleum products. In connection with theabove And, incidental thereto, the Company transports, by means of,off -shore tankers, coastal barges, and self-propelled motor boats, ap-proximately 32 per cent of its total annual production.'The bulk of3In 1935 and 1936 the Company marketed approximately 30 million barrels of petroleumproducts.The Company stipulated that its present operations are substantially the same. UNION OIL COMPANY229said transportation is carried on between California ports and portsin other States of the United States and in foreign countries.Thisproceeding concerns only the unlicensed personnel in the deck, engine,and stewards' departments of the Company's off-shore tankers.We find that the Company is engaged in trade, traffic, transpor-tation, and commerce among the several States and foreign countries,and that the members of its unlicensed personnel in the deck, engine,and stewards' departments of its off-shore tankers are directly en-gaged in such trade, traffic, transportation, and commerce.0If.THE ORGANIZATIONS INVOLVEDNationalMaritime Union of America is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees on'the Company's off-shore tankers.Seafarers International Union of North America is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership employees on the Company's off-shore tankers.Sailors Union of the Pacific is a labor organization affiliated withthe S. I. U. It admits to membership employees on the Company'soff-shore tankers.III.THE QUESTION CONCERNING REPRESENTATIONOn August 8, 1941, the N. M. U. informed the Company, by letter,that it claimed to represent a majority of the unlicensed personnelon the Company's tankers and requested immediate recognition bythe Company as the collective bargaining representative of thoseemployees.It was admitted by the Company at the hearing that ithad made no response to this letter prior to August 21, 1941, thedate upon which the petition herein was filed.At subsequent meet-ings of representatives of the N. M. U. and the Company, the Com-pany refused to recognize the N. Al. U. until such time as it is certi-fied by the Board.From a report of the Regional Director introduced into evidence atthe hearing and a statement by the Trial Examiner in the record, itappears that the N. M. U. and the S. U. P. represent a substantialnumber of employees of the Company in the respective units claimed,by each, to be appropriate.'4The Regional Director reported that the N M U submitted 117 application-for-membership cards, together with several petitions (designating the N. M U as bargain-ing agent) containing 12 signatures in addition to those set forth in the applicationcardsThe unit proposed by the N 1\L U ,(all unlicensed personnel in the deck, engine,and stewards' depai tments) uicludeil, as of the Company's pay ioll of September 24, 1941,258 employeesThe Trial Examiner stated in the record that this pay roll was used inpreparing the Regional Directors statement-The Trial Examiner's statement shows that the S U P presented, at the hearing,four petitions containing the apparently genuine signatuics of 26 persons purporting to be43i257-42-vor. 3716 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe S. I. U. offered no documentary evidence to show that it repre-sented any of the employees in the units it claims as appropriate.5Under these circumstances, we find that the S. I. U. has not established -a sufficient interest in this proceeding to entitled it to be placed on theballot in the elections directed below."We find that a question has arisen concerning the representation ofemployees of the Company and that such question tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.,IV.THE APPROPRIATE UNITThe N. M. U. contends that the entire unlicensed personnel of thedeck, engine,and stewards'departmentson the Company's off-shoretankers, constitutes a unit appropriate for the purposes of collectivebargaining.The S. U.P. claims that a separate unit comprising theunlicensed personnel of the deck departments on the Company's off-shore tankers constitutes an appropriate unit.The S.I.U. urges thatthe members of the engine and stewards'departments constitute sepa-rate appropriate bargaining units.'The Company stated that, whileit had no objection to any unit determined appropriateby theBoalid,itwould prefer to bargain with a single unit comprising all of theunlicensed personnel in the three departments.The unlicensed personnel on board sea-goingships has been tradi-tionally comprised of three separatedepartments, the deck,engine,and stewards'departments.As described in the record,the unlicensedmembers of the deck department are the sailors and seamen.Theirfunction is to assist-in the navigationand upkeep of the ship.Theunlicensed personnel of the engine department(firemen, oilers,wipers,members of the deck crews of four of the Company'sninetankers ; that one petitionwas undated while the other three bore dates ranging between August 29 and October 8,1941 , that 14 of said signatures appeared to be those of employees on the pay ion ofthe Company for September 24, 1941 ; that one signature was illegibleThe unit pro-posed by the S U P would include the unlicensed deck employees on the Company'stankersThe pay roll of September 24, 1941, fixes the total number of such employeesat 107Itmaintains that the unlicensed members of the engine and stewards' depaitmentseach constitute an appropriate unitOn the first day of the hearing, both the S U P.and the S I U refused to submit any evidence in support of their claims of representa-tion on the ground that they were contemplating filing an appeal from the RegionalDnectoi's (Twentieth Region) refusal, on October 2, 1941, to issue a complaint chargingthe Company herein with unfair labor practicesNo such request for review was filedOn the second day of the hearing, however, the petitions, above set forth (see footnote 4),_Heio produced as evidence of the S U. P's claim of representation in the deck departmentSeeMatter of Western Union Telegraph CompanyandAmerican Federation of Labor,Cornniei cial Telegraphers Union,30 N I, R B , No 165 ,Matter of Goodrich Llecti ze Co ,IncandUnited ElectricalRadiofMachine Workers of America,30 N. L R B, No 140;Matter of Federal Shipbuilding and Dry Dock CompanyandIndustrial Union, of MarinecfShipbuildingIVothersof America, LocalNo16,19 N L R B 313Although S I U admits to membership the unlicensed peisonnel of both engine andstewards' depaitments, it claims to represent each department on a separate departmentalbasis UNION OILCOMPANY231and water-tenders) maintain the ship's machinery and other movingparts - while the 'unlicensed personnel of the stewards' department(stewards, cooks, dishwashers, and messboys) prepare and cook thefood eaten on board the ship, and clean and otherwise maintain theliving quarters of the entire crew.The record indicates that the workof each department requires a different and special skill, training, andability.On the other hand, the interests of the members of all threedepartments are closely interrelated and, to a large extent, interde-pendent.The coordination of all three departments is necessary forthe proper operation of a vessel.The members of each departmentlive, eat, and work on the same ship and under similar conditions.Their hours of work and wage levels are approximately the same.While the members of the deck department have been traditionallybargained for in a separate departmental unit on the Pacific Coast,they have, particularly on the East and Gulf Coasts, been merged ina single unit with the members of all three departments and have beenbargained for on that basis.Since, as noted in Section III above, the S. I. U. failed to make anyshowing of representation among the employees in the engine andstewards' departments and since the N. M. U., the petitioning labororganization, has made a present showing of designation by employeesin both groups and seeks to combine the engine and stewards' depart-ments with the deck department, we are of the opinion that under thecircumstances of this case the engine and stewards' departments shouldnot be established as separate units.With respect to the unlicensedmembers of the deck department, in which both the N. M. U. and theS.U. P. have made a showing of representation, we find that theymight properly constitute a separate bargaining unit or that they mightfunction as a part of a single unit comprising all three departments.Under these circumstances, we believe that the desires of these employ-ees themselves are the chief factor to be considered in determiningwhether they shall constitute a separate' unit or become part of thelarger unit.8To ascertain the desires of the deck men we shall directan election among all the unlicensed members of the deck departmentsof the off-shore tankers of the Company, excluding all other employeesof the Company, to determine whether they desire to be representedby the S. U. P., by the N. M. U., or by neither, for the purposes ofcollective bargaining.We shall also direct an election among all theremaining members of the unlicensed personnel of the engine andstewards' departments of the off-shore tankers of the Company todetermine whether or not they desire to be represented by the N. M. U.for the purposes.of collective bargaining.8 SeeMatter of Globe Machine and StampingCo. andMetal Polishers Union, LocalNo3; InternationalAssociation of Machinists,DistrictNo 51; Federal Labor Union18788,and United Automobile Workers of America, 3 N LR B 294, and subsequent cases 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo final determination of the appropriate unit or units will bemade pending the results, of the elections. If a majority of the mem-bers of the unlicensed personnel of the deck departments on boardthe Company's off-shore tankers choose the S. U. P., they will con-stitute an appropriate unit separate from the remaining members ofthe unlicensed personnel, comprising the engine and stewards' depart-ments, employed by the Company. If a majority vote for the N. M. U.,iyc shall combine the deck men with the latter employees in a singleunit.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of theunlicensed personnel of the Company's off-shore tankers can best beresolved by means of elections by secret ballot. In accordance withour usual practice, we shall direct that the employees of the Companyeligible to vote in the elections shall be those who were employed bythe Company during the pay-roll period immediately preceding thedate of the Direction of Elections herein, subject to such limitationsand additions as are set forth in such Direction of Elections.We shall direct that these elections be held as promptly as is prac-ticable after the date of this Direction under the direction and super-vision of the Regional Director for the Twentieth Region, who shalldetermine in his discretion the exact time, place, and procedure forposting notices of elections and for balloting, provided, however, thateach tanker be posted with a notice of elections, a sample ballot, alist of employees eligible to vote, and a notice of time and place whenballoting will be conducted, at least 48 hours in advance of suchballoting.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Union Oil Company of California, LosAngeles, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of'National Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby UNION OIL COMPANY233DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Union Oil Company of California, Los Angeles, California,elections by secret ballot shall be conducted as soon as convenient,and beginning as promptly as is practicable after the date of thisDirection, in conformity with the rules set forth in Section V above,for the conduct of such elections, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board,, and subjectto Article III, Section 9, of said Rules and Regulations :1.Among all unlicensed personnel,, of the deck departments of theCompany's off-share tankers, who were employed during the pay-rollperiod immediately preceding the date of this Direction, in-cluding those employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by National Mari-time Union of America, affiliated with the C. I. 0., or by SailorsUnion of the Pacific, affiliated with the S. I. U., for the purposes ofcollective bargaining, or by neither; and2.Among all unlicensed personnel, of the engine and stewards'departments of the Company's off-shore tankers, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including those employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding those who have since quit or been discharged forcause, to determine whether or not they desire to be represented byNational Maritime Union of America, affiliated with the C. I. 0., forthe purposes of collective bargaining.